CRIMINAL DEFICIENCY MEMO

FROM: DATE: October 1, 2020

eae oe CASE NO: 3AN-19-03201CR
esbett Courthouse CASE _ State of Alaska vs

See Ge one NAME: Quennel Landard Avery
ge, CLERK: LWilson

 

 

 

 

TO: Quennel Landard Avery ~x] Your documents are being returned to you.
Defendant's Motion to Dismiss for Multiplicity

Please provide the information or items indicated below:

x A party who is represented by an attorney may not appear or act on his or her own behalf.
Criminal Rule 50 and Civil Rule 81(c).

Return this notice and all items requested to this office at the address shown above.

CR-712(ev\(7/12)

Criminal Deficiency Memo - General

Case 3:20-cv-00256-SLG Document 1-4 Filed 10/08/20 Page 1 of1
